    Case 19-11658-jkf       Doc 23    Filed 05/10/19 Entered 05/10/19 14:37:22             Desc Main
                                      Document      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Helen Lawrence                                        Chapter 13 Proceeding

                                           Debtor(s)   19-11658-JKF

 WELLS FARGO BANK, N.A.
                                             Movant
 v.
 Helen Lawrence
 and
 Scott Waterman
                                        Respondents

                           OBJECTION TO CONFIRMATION OF PLAN

       WELLS FARGO BANK, N.A. (Movant), a secured creditor in this case objects to the

confirmation of the Debtor's Chapter 13 Plan and states the following:

       1.     The plan does not provide for the secured creditor, WELLS FARGO BANK, N.A., to

              receive the full value of its claim in violation of 11 U.S.C. §1325(a)(5)(B)(ii).

       2.     As of the date of the filing bankruptcy on March 19, 2019, Movant is the holder of a

              secured claim in the amount of $74,728.94 secured by the Debtor's property located at

              1127 Central Ave, Chester, PA 19013.

       3.     On or 05/08/2019, Movant filed a Proof of Claim setting forth the arrears to be paid

              through the plan at $557.20. A copy of the Proof of Claim is attached hereto as Exhibit

              "A".

       4.     Debtor's plan does not provide for payment of pre-petition arrears claim of Movant. A

              copy of the Plan is attached hereto as Exhibit "B".

       5.     The plan as proposed does not address this claim of Movant, and therefore, the plan is not

              confirmable as the Debtor's options are to either provide for payment pursuant to 11 U.S.C.
     Case 19-11658-jkf          Doc 23   Filed 05/10/19 Entered 05/10/19 14:37:22           Desc Main
                                         Document      Page 2 of 2


                 §1325(a)(5)(B)(ii) or surrender pursuant to 11 U.S.C. §1325(a)(5)(C). The plan does

                 neither, and therefore, the plan does not satisfy the confirmation requirement of 11 U.S.C.

                 §1325(a)(1).

          6.     If the plan is confirmed, the Movant may suffer irreparable injury, loss and damage.



          WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests that confirmation of the plan be

denied.

                                               Respectfully Submitted,


                                               POWERS KIRN, LLC
                                               Jill Manuel-Coughlin, Esquire; ID #63252
                                               Harry B. Reese, Esquire; ID #310501
                                               Eight Neshaminy Interplex, Suite 215
                                               Trevose, PA 19053
                                               Telephone: 215-942-2090; Facsimile: 215-942-8661
                                               Email: jill@powerskirn.com; harry.reese@powerskirn.com
                                               Attorney for Movant
                                               Dated: May 10, 2019
